Case 2:97-bk-21591   Doc 108    Filed 06/24/21 Entered 06/24/21 12:05:59   Desc Main
                               Document      Page 1 of 5
Case 2:97-bk-21591   Doc 108    Filed 06/24/21 Entered 06/24/21 12:05:59   Desc Main
                               Document      Page 2 of 5
Case 2:97-bk-21591   Doc 108    Filed 06/24/21 Entered 06/24/21 12:05:59   Desc Main
                               Document      Page 3 of 5
Case 2:97-bk-21591   Doc 108    Filed 06/24/21 Entered 06/24/21 12:05:59   Desc Main
                               Document      Page 4 of 5
Case 2:97-bk-21591   Doc 108    Filed 06/24/21 Entered 06/24/21 12:05:59   Desc Main
                               Document      Page 5 of 5
